DETAILED ACTION



THIS APPLICATION HAS BEEN TRANSFERREED TO PRIMARY EXAMINER ANNETTE DIXON.
This Office Action is in response to the request for continued examination, filed on June 1, 2022.  Primary Examiner acknowledges Claims 1-3, 5-7, 10, and 12-30 are pending in this application, with Claims 1 having been currently amended, Claims 29 and 30 having been newly added and Claims 4, 8, 9, and 11 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “16” has been used to designate “pressure changing assembly” and “pressure changing arrangement”.  Appropriate correction is required.
Reference character “26” has been used to designate “wireless route or over sensor connectors” and “data inputs”.  Appropriate correction is required.
  Reference character “30” has been used to designate “respiratory gas conduit assembly” and “respiratory gas conduit arrangement”.  Appropriate correction is required.
Reference character “46” has been used to designate “sensor conduit arrangement” and “sensor conduit assembly”.  Appropriate correction is required.
Reference character “50” has been used to designate “curve” and “same data base relationships”.  Appropriate correction is required.
Reference character “52” has been used to designate “curve” and “same data base relationships”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “16” has been used to designate “pressure changing assembly” and “pressure changing arrangement”.  Appropriate correction is required.
Reference character “26” has been used to designate “wireless route or over sensor connectors” and “data inputs”.  Appropriate correction is required.
  Reference character “30” has been used to designate “respiratory gas conduit assembly” and “respiratory gas conduit arrangement”.  Appropriate correction is required.
Reference character “46” has been used to designate “sensor conduit arrangement” and “sensor conduit assembly”.  Appropriate correction is required.
Reference character “50” has been used to designate “curve” and “same data base relationships”.  Appropriate correction is required.
Reference character “52” has been used to designate “curve” and “same data base relationships”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7,10, 12-19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2009/0007915) in view of Froehlich et al. (5,551,419) and Gilhuly (WO 2008031208 A1).
As to Claims 1, 15, and 23, Brunner discloses a respiratory device (11, “a ventilation device 11 with which a patient 13 may be ventilated.” Para 0077) for at least supportive-partial artificial respiration of patients, comprising: a respiratory gas conduit assembly (defined as the passage of gas from 11 to 13 allowing the patient to “be ventilated”); and a control device (defined by the entirety of the “electronic circuit 19” including dual controllers - “a CO.sub.2-controller 21” and “an "ALV-controller" or an "ASV-controller" (AC) 23”, best seen Figure 1), wherein the control device (19 including 21 and 23) has a data input (27, “CC 21 on account of an input (lung parameter/patient parameter/therapy goal 27) which defines the patient, in particular his lung condition, his disease or the treatment goal, on account of the representative reading PaCO.sub.2REP for the arterial CO.sub.2-partial-pressure of the patient” Para 0082) for transmitting (defined by the arrow heads in Figure 1 showing data transmission) operational and/or patient data to the control device (19 including 21 and 23), wherein the control device (19 including 21 and 23) is configured to determine a respiration tidal volume or respiration frequency (“The AC … with the formulae of Otis and Mead, computes the respiratory frequency and the tidal volume necessary for achieving the predefined target value V'.sub.gA.sup.sp or % MinVol.” Para 0093) as an operating parameter for respiratory device (11) and selectively using a predetermined first data relationship (one of “the formulae of Otis and Mead”) or using a predetermined second data relationship (other of “the formulae of Otis and Mead”) that is different from the first data relationship; wherein the control device (19 including 21 and 23) is configured to select a data relationship (“The AC 23 according to FIG. 1, depending on the activity of the patient, selects the formula according to Otis or the formula according to Mead for computing the tidal volume VT.sup.sp and the appropriate frequency RR.sup.sp.” Para 0095) from the predetermined first data relationship (one of “the formulae of Otis and Mead”) and the predetermined second data relationship (other of “the formulae of Otis and Mead”) depending on resistance data value denoting a respiration resistance in connection with a patient to be ventilated (“depending on the activity of the patient” Para 0095), and thus to determine the respiratory operating parameter according to the selected first data relationship (one of “the formulae of Otis and Mead”) and the second data relationship (other of “the formulae of Otis and Mead”).  Yet, Brunner does not expressly disclose “a pressure changing assembly for changing the pressure of respiratory gas in the respiratory gas conduit assembly during the respiratory operation of the respiratory device”; “controlling the respiratory operation of the pressure changing assembly such that the patient is supplied with a predetermined respiratory gas volume per minute”; an explicit correlation to “respiration resistance”; and “using at least one calculation step”. 
Regarding the “pressure changing assembly” features, Froehlich teaches a similar respiratory device (10) of Brunner suitable for providing artificial respiration to a patient (via 11), constructed with various sensors (15 and 16) feeding back to a controller (21) which modulates the pressure supplied to the patient - through the pressure changing assembly (12, “A centrifugal blower 12 or other suitable source of compressed air is connected through an optional exhaust valve 13 and a flexible, kink resistant pressurized air delivery tube 14 to the mask 11.” Column 4, Lines 25-35) as attached via the respiratory gas conduit assembly (14, “a flexible, kink resistant pressurized air delivery tube 14 to the mask 11.” Column 4, Lines 25-35).  Froehlich teaches “The controller 17 is connected through a line 18 to drive the blower 12 and the blower 12 is connected through a line 19 to provide a speed feedback signal to the controller 17” (Column 4, Lines 35-40) such that the speed of the blower is controlled to produce a predetermined respiratory gas volume for minute - e.g. “the blower speed input 33 and the desired IPAP input 31 from the microprocessor to produce a motor speed control output 51 for establishing the desired inspiratory pressure at 100 LPM (liters per minute) total flow produced by the blower 12.” (Column 7, Lines 50-60) as a function of the detected respiration resistance (“the estimated pressure at the mask 11 is a function of the pressure signal and the flow signal as measured by the sensors 16 and 15, respectively, and the pressure drop along the hose 14. … Both the air pressure and the air flow at the blower end of the hose 14 will vary with the patient's inspiration and expiration into the mask. The algorithm used to combine the pressure and flow signals must be determined based on the length and flow resistance of a particular hose 14 connected to the mask 11.” Column 6, Lines 45-65).  
With respect to the correlation of “respiration resistance”, Froehlich teaches the detected “air pressure and the air flow at the blower end of the hose 14 will vary with the patient's inspiration and expiration into the mask.” (Column 6, Lines 45-65). These variations are commensurately correlated to the “inspiratory and expiratory efforts” derived from the flow signal to control the operation of the respiratory device (Column 8,  Lines 15 thru Column 10, Lines 65).  Explicitly, Froehlich teaches the usage of “Small time delays may be added to the patient flow and total flow derivative switching signals in order to eliminate false triggering at low tidal volumes and breathing frequencies.” (Column 10, Lines 35-40).  In this operation, the Brunner’s “depending on the activity of the patient”, is correlated to the operation of Froehlich whereby “Based on the frequency and nature of the detected respiratory events, the applied CPAP pressure may be incrementally increased or decreased to maintain the minimum needed pressure to prevent apnea and hypopnea events.” (Column 5, Lines 50-55).  
Thus, the resultant effect of Froehlich is the teaching of the explicit feedback control between the pressure changing assembly - blower and the controller in order to modulate the desired incremental pressure increases or decreases based on the variations in pressure and flow of the patient’s breathing resistance; whilst, “eliminate false triggering at low tidal volumes and breathing frequencies” and maintaining the “minimum needed pressure”. 
Regarding the “calculation step”, Gilhuly teaches the selection of mathematical modeling criteria in the treatment of patient’s utilizing medical devices was known.  Although Brunner fails to expressly disclose the methodology of the selection process of one model vs. another, Gilhuly teaches various considerations in the selection process were known.
Specifically, Gilhuly teaches the “building of modelset” through non-linear estimation - “Taylor expansion” (Page 15, Lines 10-15), optimization  - “Leaguerre” (Page 15, Lines 20-25), least squares estimation (Page 15, Lines 25-30) and even based on averages (Page 16, Lines 1-5). In addition to the calculated “initial model” based on an overall population, further modeling can be utilized - “subgroup model” as a function of the classification of the patient “according to demographics (age, sex, height, weight, race, ...) and health conditions (grouping based on relevant health conditions, such as liver, kidney and heart failure)” (Para 0076) to arrive at “a statistically meaningful average response can be calculated or otherwise determined for the patients within that subgroup.” (Para 0076).   Between the “initial model” and the “subgroup” the selection process can be a function of the desired “faster performance” (Para 0078); whilst, ensuring “safety be the most important criteria and overshoots in response undesirable, the model can be selected to be one that would have a higher response” (Para 0078).   Still further, Gilhuly teaches “model swapping” (Para 0082) is concluded “With a substantial enough modelset, one swap can be sufficient to ensure stability and improve error performance to the point of acceptability.” (Para 0083), such that “A best model is chosen based on least error and the current model (subgroup or population mean) is replaced by the best matching pre-recorded individual model based upon the closest matching calculated response.” (Para 0084).
Thus, the resultant effect of Gilhuly is the teaching of swapping mathematical models based on the determined stability and error performance of the modeling calculation to ensure safety, faster performance - speed, and the ability to prevent overshooting of values which may be undesirable to the sustainable care of the patient.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory device of Brunner to include the features of the pressure changing assembly in order to modulate the desired volumetric flow supplied based on the sensed airflow resistance experienced by the patient, as taught by Froehlich to maintained the minimum needed pressure to ventilate the patient without adverse effects and to modify the selection of the mathematical modeling of Brunner to involve a calculation step as taught by Gilhuly in order to ensure safety, faster performance - speed, and the ability to prevent overshooting of values which may be undesirable to the sustainable care of the patient.  In these actions the modified Brunner provides a ventilator control device suitable for providing the minimum needed pressure based on the mathematical modeling that ensures safety, speed, and accuracy in ventilation. 
As to Claim 2, the modified Brunner, specifically Brunner discloses the use of sensors (Para 0078) for triggering the operational steps of the respiratory device.  Additionally, Froehlich also teaches the use of sensors (15/16) for providing feedback control the operational steps  of the respiratory device, wherein the sensed data is a function of the resistance of flow through the efforts required by the patient to overcome the disordered breathing event (e.g. apnea).
As to Claims 3 and 30, the modified Brunner, specifically Brunner teaches the control device is suitable to select a data relationship (“The AC 23 according to FIG. 1, depending on the activity of the patient, selects the formula according to Otis or the formula according to Mead for computing the tidal volume VT.sup.sp and the appropriate frequency RR.sup.sp.” Para 0095).  Regarding the step of “compare/comparison”, Gilhuly teaches of swapping mathematical models based on the determined stability and error performance of the modeling calculation to ensure safety, faster performance - speed, and the ability to prevent overshooting of values which may be undesirable to the sustainable care of the patient.  In this action, a comparison between each mathematical model is being made. 
As to Claims 6, 21, and 22, the modified Brunner, specifically Brunner teaches for at least a portion of the respiratory gas requirements selectable and/or adjustable on the respiratory device, there exists one threshold resistance data value each (“The computation of the necessary ventilation by way of the CC is based on the representative value for the arterial CO.sub.2-partial-pressure and the input 27 (lung parameter/patient parameter/therapy goal). The CC assesses the representative value PaCO.sub.2.sup.REP differently in accordance with the input 27 (lung parameter/patient parameter/therapy goal). The assessment is effected on account of three regions for PaCO.sub.2.sup.REP, so that the value may be graded as "too high", "too low" or "normal". By way of changing the target value V'.sub.gA.sup.sp for the ventilation, one attempts to be able to shift the arterial CO.sub.2-partial-pressure in the direction of the region "normal".” Para 0084, best seen Figures 3-8), wherein the control device is configured such that when the resistance data value of the patient to be ventilated is below the threshold resistance data value (Line 39 - correlated to “An "ALV-controller" processes a target value for the total alveolar ventilation.” Para 0080), the respiratory device determines the respiration operating parameter according to the first data relationship (“Mead” - “ALV-controller, it also computes with the Mead formula” Para 0093), and when the resistance data value of the patient is above the threshold resistance data value (Line 37 - correlated to “An "ASV-controller" processes a target value as % MinVol.” Para 0080), the respiratory device determines the respiration operating parameter according to the second data relationship (“Otis”).
As to Claim 7, the modified Brunner, specifically Gilhuly teaches of swapping mathematical models based on the determined stability and error performance of the modeling calculation to ensure safety, faster performance - speed, and the ability to prevent overshooting of values which may be undesirable to the sustainable care of the patient.    Consequently, in the case “wherein when the operating and patient data for the threshold resistance data value are otherwise equal, then the first and the second data relationship cause the determination of a same value for the respiration operating parameter”, there would be no resultant change necessitating a swap as both are substantially equal. 
As to Claims 10, 24, and 25, the modified Brunner, specifically Froehlich teaches the detected “air pressure and the air flow at the blower end of the hose 14 will vary with the patient's inspiration and expiration into the mask.” (Column 6, Lines 45-65). These variations are commensurately correlated to the “inspiratory and expiratory efforts” derived from the flow signal to control the operation of the respiratory device (Column 8,  Lines 15 thru Column 10, Lines 65).  Explicitly, Froehlich teaches the usage of “Small time delays may be added to the patient flow and total flow derivative switching signals in order to eliminate false triggering at low tidal volumes and breathing frequencies.” (Column 10, Lines 35-40).  In this action, the speed of the blower is controlled to produce a predetermined respiratory gas volume for minute - e.g. “the blower speed input 33 and the desired IPAP input 31 from the microprocessor to produce a motor speed control output 51 for establishing the desired inspiratory pressure at 100 LPM (liters per minute) total flow produced by the blower 12.” (Column 7, Lines 50-60) as a function of the detected respiration resistance (“the estimated pressure at the mask 11 is a function of the pressure signal and the flow signal as measured by the sensors 16 and 15, respectively, and the pressure drop along the hose 14. … Both the air pressure and the air flow at the blower end of the hose 14 will vary with the patient's inspiration and expiration into the mask. The algorithm used to combine the pressure and flow signals must be determined based on the length and flow resistance of a particular hose 14 connected to the mask 11.” Column 6, Lines 45-65).  Consequently, “the resistance data value takes into account a flow resistance value of the respiratory path of the patient to be ventilated and/or of the respiration gas conduit assembly, and/or a flexibility value of the respiration organs of the patient to be ventilated and/or of the respiration gas conduit assembly.”
As to Claims 12, 26, 27, and 29, please see the rejection of Claim 6, wherein the modified Brunner, specifically Brunner  addresses “An "ASV-controller" processes a target value as % MinVol.” Para 0080 is correlated to the “Otis” model and “An "ALV-controller" processes a target value for the total alveolar ventilation.” Para 0080 is correlated to the “Mead” model. Regarding each controller model - “The computed value for this total alveolar ventilation V'.sub.gA.sup.sp (gross alveolar ventilation) also includes the ventilation of the alveolar dead space V'.sub.dA.” (Para 0082) and “The AC on account of the serial dead space and the expiratory time constant of the respective patient, with the formulae of Otis and Mead, computes the respiratory frequency and the tidal volume necessary for achieving the predefined target value V'.sub.gA.sup.sp or % MinVol.” (Para 0093).  These limitations correlated to the claimed “patient respiratory organ dead -volume”.
As to Claim 13, the modified Brunner, specifically Brunner utilizes the control device “The AC on account of the serial dead space and the expiratory time constant of the respective patient, with the formulae of Otis and Mead, computes the respiratory frequency and the tidal volume necessary for achieving the predefined target value V'.sub.gA.sup.sp or % MinVol.” (Para 0093) to determine the respiratory gas requirement “computes the respiratory frequency and the tidal volume necessary for achieving the predefined target value” based on the patient data “serial dead space”.
As to Claim 14, the modified Brunner, specifically Gilhuly teaches the subgroup modeling data is a function of the classification of the patient “according to demographics (age, sex, height, weight, race, ...) and health conditions (grouping based on relevant health conditions, such as liver, kidney and heart failure)” (Para 0076); thus the determination of the “computes the respiratory frequency and the tidal volume necessary for achieving the predefined target value V'.sub.gA.sup.sp or % MinVol.” (Para 0093 of Brunner) is a characteristic to be utilized to meet the express needs of the patient. 
As to Claims 16, 17, and 28, the modified Brunner, specifically Froehlich teaches the detected “air pressure and the air flow at the blower end of the hose 14 will vary with the patient's inspiration and expiration into the mask.” (Column 6, Lines 45-65).  As these features a function of the pressure and flow sensors (15/16) signaling the operation of the controller (17) the values are repeatedly determined with the patient’s inspiration and expiration into the mask in order to modulate the speed of the blower (12). 
As to Claims 18 and 19, the modified Brunner, specifically Gilhuly teaches the “building of modelset” through non-linear estimation - “Taylor expansion” (Page 15, Lines 10-15), optimization  - “Leaguerre” (Page 15, Lines 20-25), least squares estimation (Page 15, Lines 25-30) and even based on averages (Page 16, Lines 1-5) was known.

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the use of a calculated average or mean value in the determination of mathematical modeling is known, the specific decision as recited in Claims 5 and 20 whereby “when the first respiratory base operating parameter is greater than the second respiratory base operating parameter, an average value, of the first and of the second respiratory base operating parameter is used as the respiratory operating parameter, and when the first respiratory base operating parameter is less than the second respiratory base operating parameter or is equal to the second respiratory base operating parameter, the second respiratory base operating parameter is used as the respiratory operating parameter” does not appear to have a clear and unmistakable basis in the prior art without the incorporation of hindsight reasoning to support a rationale for this specific programming feature of the control device to operate in the described manner. 




Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tehrani (4,986,268), Chopin et al. (5,129,390), and Lachmann et al. (5,752,509) each disclose modulation of respiratory devices based on the respiration resistance/effort or work of breathing through feedback control loops. 
Tehrani (8,695,593) and Karbing et al. (2017/0255756) each disclose the use of mathematical modeling in the modulation of respirator devices to control the weaning or minimum controls of the respiratory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785